DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/22/2021 has been entered. Applicant’s amendments to the specification and claims have overcome the 35 U.S.C. 103 rejection previously set forth in the non-final office action.
Allowable Subject Matter
Claims 1-2 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a first region in a frame where a foreground was detected in a previous frame but not the current frame, a second region in a frame where the foreground was not detected in either the previous or current frame, and a third region where the foreground is detected in the current frame, where the quantization parameters used to encode these regions is smallest for the first region, followed by the third region, followed by the second region. That is, the quantization parameter order from smallest to largest is post-foreground, foreground, background. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claims 8 and 9 are allowed for the same reasons as claim 1. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Noguchi (US 20110052089), Kambara et al. (US 20190172039), and Kameyama (US 20100119157), either singularly or in combination fail to anticipate or render obvious the above described limitations. The prior art is silent with regard to explicitly setting a quantization parameter size orders for post-foreground, foreground, and background regions. Noguchi teaches applying varying levels of processing to post-foreground, foreground, and background regions based on complexity and importance, which could theoretically be analogized to setting quantization parameters, where smallest parameters are the most complex. However, Noguchi teaches an importance order of foreground, post-foreground, background, which teaches away from the present invention’s order of post-foreground, foreground, and background.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483